The Chancellor.
There is no equity in the bill. The assignment by the executor, of his individual interest in a mortgage and decree belonging to the estate of his testator, passed to the assignee no title to the mortgage, nor to the proceeds thereof. The executor had no individual interest in the trust fund in his hands belonging to the estate of his testator. He could not assign the trust funds to pay his individual indebtedness. All the individual interest which the executor, as a creditor of the estate of his testator, could have in the funds of the estate, would be a right to the payment of his debt, or a ratable proportion thereof, out of the assets, upon a settlement of the estate. For all that appears by the bill, the estate is insolvent. Admitting that the *259estate is solvent, and that a debt was due from, the estate to the executor, nothing passed by the assignment but an equitable interest, which the assignee might enforce against the assets in the hands of the administrator, upon the settlement of the estate.